UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4017


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROSCOE ABELL, a/k/a Scoe, a/k/a Big Bra,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00061-FDW-1)


Submitted:   September 23, 2010           Decided:   November 10, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICES OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roscoe Abell pled guilty to one count of conspiracy to

distribute and to possess with intent to distribute fifty grams

or   more    of    cocaine       base,      500        grams      or    more    of     cocaine,

marijuana, and Ecstasy, in violation of 21 U.S.C. §§ 841(a)(1),

846 (2006), and two counts of distribution of cocaine base and

aiding   and      abetting,     in    violation            of    21   U.S.C.    §    841(a)(1),

(b)(1)(C)      (2006),     18   U.S.C.      § 2        (2006).         The   district     court

imposed an enhanced statutory mandatory minimum sentence of 240

months’ imprisonment based on a prior felony drug conviction.

The district court also imposed a supervised release term of

fifty years.

            On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), noting no meritorious issues

for appeal, but questioning the constitutionality of 21 U.S.C.

§ 851, whether the sentence was properly enhanced based on a

prior    felony     drug   conviction,               and   the    reasonableness         of   the

sentence     imposed.           In    a    pro       se    supplemental        brief,     Abell

likewise contests the reasonableness of his imprisonment term,

as well as the fifty-year supervised release term.                                  Abell also

argues    for     retroactive        application           of     legislation        addressing

sentencing      disparities          for   cocaine          powder     and     cocaine    base.

Finding no reversible error, we affirm.                          We remand, however, for

correction of a clerical error in the judgment.

                                                 2
               We    have    reviewed     the      record    and   conclude    that    the

district court substantially complied with the requirements of

Fed. R. Crim. P. 11 and ensured that Abell’s plea was knowing

and voluntary.         We also conclude that the 240-month sentence and

fifty-year supervised release term imposed by the district court

were       procedurally      and    substantively       reasonable.        See      Gall v.

United States, 552 U.S. 38, 51 (2007) (review of sentence is for

abuse of discretion).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We have considered the claims asserted in counsel’s

brief and Abell’s pro se supplemental brief and conclude they

are without merit.            We therefore affirm Abell’s conviction and

sentence.        Although we affirm Abell’s conviction and sentence,

we   remand     so    that    the    written       judgment    can    be   corrected    to

reflect       the    distribution        of   cocaine   base       offenses    in   Counts

Sixteen       and    Seventeen      to    which      Abell    pled    guilty     and   was

sentenced. *         We grant Abell’s motion to amend his notice of


       *
       The written judgment incorrectly recites that Abell was
found guilty in Counts Sixteen and Seventeen of possession with
intent to distribute cocaine base. Because both possession with
intent to distribute cocaine base and distribution of cocaine
base are offenses under 21 U.S.C. § 841(a)(1), and carry the
same penalties, 21 U.S.C. § 841(b)(1), the clerical error in the
judgment did not affect Abell’s sentence or otherwise prejudice
him.



                                               3
direct appeal, but deny his “Motion to Receive Jenks and Brady

Materials,” and “Motion to Compel Discovery from Attorney.”

           This   court   requires     that   counsel   inform   Abell,     in

writing,   of   his   right   to   petition   the   Supreme   Court   of   the

United States for further review.             If Abell requests that a

petition be filed, but counsel believes that such filing would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on Abell.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                     AFFIRMED AND REMANDED




                                      4